
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of October 7,
2013, by and between B&G FOODS, INC. (hereinafter the "Corporation") and JASON
I. COHEN (hereinafter "Cohen").

        WHEREAS, subject to the terms of this Agreement, Corporation desires to
employ Cohen as Executive Vice President of Club Channel, and Cohen desires to
accept such employment.

        NOW THEREFORE, in consideration of the material advantages accruing to
the two parties and the mutual covenants contained herein, the Corporation and
Cohen agree with each other as follows

        1.    Effective Date.    For purposes of this Agreement, the "Effective
Date" shall mean October 7, 2013.

        2.    Employment.    Cohen will render full-time professional services
to the Corporation and, as directed by the Corporation, to its subsidiaries or
other Affiliates (as defined in Paragraph 3 below), in the capacity of Executive
Vice President of Club Channel under the terms and conditions of this Agreement.
He will at all times, faithfully, industriously and to the best of his ability,
perform all duties that may be required of him by virtue of his position as
Executive Vice President of Club Channel and in accordance with the directions
and mandates of the Board of Directors of the Corporation. It is understood that
these duties shall be substantially the same as those of an executive vice
president of club channel of a similar business corporation engaged in a similar
enterprise. Cohen is hereby vested with authority to act on behalf of the
Corporation in keeping with policies adopted by the Board of Directors, as
amended from time to time. Cohen shall report to the President and Chief
Executive Officer (hereinafter the "Chief Executive Officer") and the Board of
Directors.

        3.    Services to Subsidiaries or Other Affiliates.    The Corporation
and Cohen understand and agree that if and when the Corporation so directs,
Cohen shall also provide services to any subsidiary or other Affiliate (as
defined below) by virtue of his employment under this Agreement. If so directed,
Cohen agrees to serve as Executive Vice President of Club Channel of such
subsidiary or other Affiliate of the Corporation, as a condition of his
employment under this Agreement, and upon the termination of his employment
under this Agreement, Cohen shall no longer provide such services to the
subsidiary or other Affiliate. The parties recognize and agree that Cohen shall
perform such services as part of his overall professional services to the
Corporation but that in certain circumstances approved by the Corporation he may
receive additional compensation from such subsidiary or other Affiliate. For
purposes of this Agreement, an "Affiliate" is any corporation or other entity
that is controlled by, controlling or under common control with the Corporation.
"Control" means the direct or indirect beneficial ownership of at least fifty
(50%) percent interest in the income of such corporation or entity, or the power
to elect at least fifty (50%) percent of the directors of such corporation or
entity, or such other relationship which in fact constitutes actual control.

        4.    Term of Agreement.    The initial term of Cohen's employment under
this Agreement shall commence on the Effective Date and end on December 31,
2014; provided that unless notice of termination has been provided in accordance
with Paragraph 7(a) at least sixty (60) days prior to the expiration of the
initial term or any additional twelve (12) month term (as provided below), or
unless this Agreement is otherwise terminated in accordance with the terms of
this Agreement, this Agreement shall automatically be extended for additional
twelve (12) month periods (the "Term").

        5.    Base Compensation.    During the Term, in consideration for the
services as Executive Vice President of Club Channel required under this
Agreement, the Corporation agrees to pay Cohen an annual base salary of Three
Hundred Fifty Thousand Dollars ($350,000), or such higher figure as may be
determined at an annual review of his performance and compensation by the
Compensation Committee of the Board of Directors. The annual review of Cohen's
base salary shall be conducted by the Compensation Committee of the Board of
Directors within a reasonable time after the end of each fiscal year of the
Corporation and any increase shall be retroactive to January 1st of the then
current

--------------------------------------------------------------------------------



Agreement year. The amount of annual base salary shall be payable in equal
installments consistent with the Corporation's payroll payment schedule for
other executive employees of the Corporation. Cohen may choose to select a
portion of his compensation to be paid as deferred income through qualified
plans or other programs consistent with the policy of the Corporation and
subject to any and all applicable federal, state or local laws, rules or
regulations.

        6.    Other Compensation and Benefits.    During the Term, in addition
to his base salary, the Corporation shall provide Cohen the following:

        (a)    Incentive Compensation.    Cohen shall participate in the
Company's annual bonus plan (the "Annual Bonus Plan"), as shall be adopted
and/or modified from time to time by the Board of Directors or the Compensation
Committee. Annual Bonus Plan awards are calculated as a percentage of Cohen's
base salary on the last day of the Annual Bonus Plan performance period. The
percentages of base salary that Cohen is currently eligible to receive in
accordance with the Annual Bonus Plan based on performance range from 0% at
"Threshold" to 35% to 60% at "Target" and to 70% at "Maximum," as such terms are
defined in the Annual Bonus Plan. Notwithstanding the foregoing, for the
performance period in which the Effective Date occurs, Cohen's Annual Bonus Plan
Award shall be equal to his incentive compensation award as if he had been
employed by the Corporation for the entire performance period in which the
Effective Date occurs, and applying the percentages set forth above to his base
salary as of the last day of such performance period, multiplied by a fraction,
the numerator of which is the number of days transpired in the performance
period beginning on the Effective Date and the denominator of which is the
number of days in the entire performance period. Annual Bonus Plan awards are
payable no later than the 15th day of the third month following the end of each
fiscal year of the Corporation. In addition, Cohen shall be eligible to
participate in all other incentive compensation plans, if any, that may be
adopted by the Corporation from time to time and with respect to which the other
executive employees of the Corporation are eligible to participate.

        (b)    Vacation.    Cohen shall be entitled to four (4) weeks of
compensated vacation time during each year, to be taken at times mutually agreed
upon between him and the Chief Executive Officer of the Corporation. Vacation
accrual shall be limited to the amount stated in the Corporation's policies
currently in effect, as amended from time to time.

        (c)    Sick Leave and Disability.    Cohen shall be entitled to
participate in such compensated sick leave and disability benefit programs as
are offered to the Corporation's other executive employees.

        (d)    Medical and Dental Insurance.    Cohen, his spouse, and his
dependents, shall be entitled to participate in such medical and dental
insurance programs as are provided to the Corporation's other executive
employees.

        (e)    Executive Benefits And Perquisites.    Cohen shall be entitled to
receive all other executive benefits and perquisites to which all other
executive employees of the Corporation are entitled.

        (f)    Automobile and Cellular Phone.    The Corporation agrees to
provide Cohen with a monthly automobile allowance of $833.33 and to provide for
the use by Cohen of a cellular telephone at the Corporation's expense.

        (g)    Liability Insurance.    The Corporation agrees to insure Cohen
under the appropriate liability insurance policies, in accordance with the
Corporation's policies and procedures, for all acts done by him within the scope
of his authority in good faith as Executive Vice President of Club Channel
throughout the Term.

        (h)    Professional Meetings and Conferences.    Cohen will be permitted
to be absent from the Corporation's facilities during working days to attend
professional meetings and to attend to such

2

--------------------------------------------------------------------------------



outside professional duties as have been mutually agreed upon between him and
the Chief Executive Officer of the Corporation. Attendance at such approved
meetings and accomplishment of approved professional duties shall be fully
compensated service time and shall not be considered vacation time. The
Corporation shall reimburse Cohen for all reasonable expenses incurred by him
incident to attendance at approved professional meetings, and such reasonable
entertainment expenses incurred by Cohen in furtherance of the Corporation's
interests; provided, however, that such reimbursement is approved by the Chief
Executive Officer of the Corporation.

        (i)    Professional Dues.    The Corporation agrees to pay dues and
expenses to professional associations and societies and to such community and
service organizations of which Cohen is a member provided such dues and expenses
are approved by the Chief Executive Officer as being in the best interests of
the Corporation.

        (j)    Life Insurance.    The Corporation shall provide Cohen with life
insurance coverage on the same terms as such coverage is provided to all other
executive employees of the Corporation.

        (k)    Business Expenses.    The Corporation shall reimburse Cohen for
reasonable expenses incurred by him in connection with the conduct of business
of the Corporation and its subsidiaries or other Affiliates.

        7.    Termination Without Cause.    

        (a)    By the Corporation.    The Corporation may, in its discretion,
terminate Cohen's employment hereunder without cause at any time upon sixty
(60) days prior written notice or at such later time as may be specified in said
notice. Except as otherwise provided in this Agreement, after such termination,
all rights, duties and obligations of both parties shall cease.

          (i)  Upon the termination of employment pursuant to subparagraph (a)
above, subject to the terms in subparagraph (ii) and Paragraph 9 below and the
requirements of Paragraph 10 below, in addition to all accrued and vested
benefits payable under the Corporation's employment and benefit policies,
including, but not limited to, unpaid Annual Bonus Awards and any other
incentive compensation awards earned under the Annual Bonus Plan or any other
incentive compensation plan for any completed performance periods, Cohen shall
be provided with the following Salary Continuation and Other Benefits (as
defined below) for the duration of the Severance Period (as defined below):
(1) salary continuation payments for each year of the Severance Period in an
amount per year equal to 135% of his then current annual base salary ("Salary
Continuation"), which Salary Continuation shall be paid in the same manner and
pursuant to the same payroll procedures that were in effect prior to the
effective date of termination commencing on the Corporation's first payroll date
following the Termination Date; (2) continuation of medical, dental, life
insurance and disability insurance for him, his spouse and his dependents,
during the Severance Period, as in effect on the effective date of termination
("Other Benefits"), or if the continuation of all or any of the Other Benefits
is not available because of his status as a terminated employee, a payment equal
to the market value of such excluded Other Benefits; (3) if allowable under the
Corporation's qualified pension plan in effect on the date of termination,
credit for additional years of service during the Severance Period; and
(4) outplacement services of an independent third party, mutually satisfactory
to both parties, until the earlier of one year after the effective date of
termination, or until he obtains new employment; the cost for such service will
be paid in full by the Corporation. For purposes of this Agreement (except for
Paragraph 9 below), the "Severance Period" shall mean the period from the date
of termination of employment to the first (1st) anniversary of the date of such
termination.

         (ii)  Subject to Paragraph 10 below, in the event Cohen accepts other
employment during the Severance Period, the Corporation shall continue the
Salary Continuation in force until

3

--------------------------------------------------------------------------------



the end of the Severance Period. All Other Benefits described in
subparagraph (i)(2) and the benefit set forth in (i)(3), other than all accrued
and vested benefits payable under the Corporation's employment and benefit
policies, shall cease.

        (iii)  Cohen shall not be required to seek or accept any other
employment. Rather, the election of whether to seek or accept other employment
shall be solely within Cohen's discretion. If during the Severance Period Cohen
is receiving all or any part of the benefits set forth in subparagraph (i) above
and he should die, then Salary Continuation remaining during the Severance
Period shall be paid fully and completely to his spouse or such individual
designated by him or if no such person is designated to his estate.

        (b)    Release.    The obligation of the Corporation to provide the
Salary Continuation and Other Benefits described in subparagraph (a) above is
contingent upon and subject to the execution and delivery by Cohen of a general
release, in form and substance satisfactory to Cohen and the Corporation. The
Corporation will provide Cohen with a copy of a general release satisfactory to
the Corporation simultaneously with or as soon as administratively practicable
following the delivery of the notice of termination provided in Paragraph 7(a),
or at or as soon as administratively practicable following the expiration of the
Corporation's right to cure provided in Paragraph 7(d) or Paragraph 9, but not
later than twenty-one (21) days before the date payments are required to be
begin under Paragraph 7(a). Cohen shall deliver the executed release to the
Corporation eight days before the date payments are required to begin under
Paragraph 7(a).

        Without limiting the foregoing, such general release shall provide that
for and in consideration of the above Salary Continuation and Other Benefits,
Cohen releases and gives up any and all claims and rights ensuing from his
employment and termination with the Corporation, which he may have against the
Corporation, a subsidiary or other Affiliate, their respective trustees,
officers, managers, employees and agents, arising from or related to his
employment and/or termination. This releases all claims, whether based upon
federal, state, local or common law, rules or regulations. Such release shall
survive the termination or expiration of this Agreement.

        (c)    Voluntary Termination.    Should Cohen in his discretion elect to
terminate this Agreement, he shall give the Corporation at least sixty (60) days
prior written notice of his decision to terminate. Except as otherwise provided
in this Agreement, at the end of the sixty (60) day notice period, all rights,
duties and obligations of both parties to the Agreement shall cease, except for
any and all accrued and vested benefits under the Corporation's existing
employment and benefit policies, including but not limited to, unpaid incentive
compensation awards earned under the Annual Bonus Plan or any other incentive
compensation plan for any completed performance periods. At any time during the
sixty (60) day notice period, the Corporation may pay Cohen for the compensation
owed for said notice period and in any such event Cohen's employment termination
shall be effective as of the date of the payment.

        (d)    Alteration of Duties.    If the Board of Directors or the Chief
Executive Officer of the Corporation, in either of their sole discretion, takes
action which substantially changes or alters Cohen's authority or duties so as
to effectively prevent him from performing the duties of the Executive Vice
President of Club Channel as defined in this Agreement, or requires that his
office be located at and/or principal duties be performed at a location more
than forty-five (45) miles from the present Corporation office located in
Parsippany, New Jersey, then Cohen may, at his option and upon written notice to
the Board of Directors within thirty (30) days after the Board's or Chief
Executive Officer's action, consider himself terminated without cause and
entitled to the benefits set forth in Paragraph 7(a), unless within thirty
(30) days after delivery of such notice, Cohen's duties have been restored.

4

--------------------------------------------------------------------------------





        (e)    Disability.    

          (i)  The Corporation, in its sole discretion, may terminate Cohen's
employment upon his Total Disability. In the event he is terminated pursuant to
this subparagraph, he shall be entitled to the benefits set forth in
Paragraph 7(a), provided however, that the annual base salary component of
Salary Continuation shall be reduced by any amounts paid to Cohen under any
disability benefits plan or insurance policy. For purposes of this Agreement,
the term "Total Disability" shall mean death or any physical or mental condition
which prevents Cohen from performing his duties under this contract for at least
four (4) consecutive months. The determination of whether or not a physical or
mental condition would prevent Cohen from the performance of his duties shall be
made by the Board of Directors in its discretion. If requested by the Board of
Directors, Cohen shall submit to a mental or physical examination by an
independent physician selected by the Corporation and reasonably acceptable to
him to assist the Board of Directors in its determination, and his acceptance of
such physician shall not be unreasonably withheld or delayed. Failure to comply
with this request shall prevent him from challenging the Board's determination.

        (f)    Retirement.    The Corporation, in its sole discretion, may
establish a retirement policy for its executive employees, including Cohen,
which includes the age for mandatory retirement from employment with the
Corporation. Upon the termination of employment pursuant to such retirement
policy, all rights and obligations under this Agreement shall cease, except that
Cohen shall be entitled to any and all accrued and vested benefits under the
Corporation's existing employment and benefits policies, including but not
limited to unpaid incentive compensation awards earned under the Annual Bonus
Plan or any other incentive compensation plan for any completed performance
periods.

        (g)    Other Payments.    If Cohen is liable for the payment of any
excise tax (the "Excise Tax") pursuant to section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code"), or any successor or like provision, with
respect to any payment or property transfers received or to be received under
this Agreement or otherwise, the Corporation shall pay Cohen an amount (the
"Special Reimbursement") which, after payment of any federal, state and local
taxes, including any further excise tax under Code section 4999, with respect to
or resulting from the Special Reimbursement, would place Cohen in the same
economic position that he would have enjoyed if the Excise Tax had not applied
to such payments. The Special Reimbursement shall be paid as soon as practicable
following final determination of the amount of the Excise Tax, but in no event
later than the last day of Cohen's taxable year following the taxable year for
which the Excise Tax is due.

        8.    Termination for Cause.    Cohen's employment under this Agreement
may be terminated by the Corporation, immediately upon written notice in the
event and only in the event of the following conduct: conviction of a felony or
any other crime involving moral turpitude, whether or not relating to Cohen's
employment; habitual unexcused absence from the facilities of the Corporation;
habitual substance abuse; willful disclosure of material confidential
information of the Corporation and/or its subsidiaries or other Affiliates;
intentional violation of conflicts of interest policies established by the Board
of Directors; wanton or willful failure to comply with the lawful written
directions of the Board or other superiors; and willful misconduct or gross
negligence that results in damage to the interests of the Corporation and its
subsidiaries or other Affiliates. Should any of these situations occur, the
Board of Directors and/or the Chief Executive Officer will provide Cohen written
notice specifying the effective date of such termination. Upon the effective
date of such termination, any and all payments and benefits due Cohen under this
Agreement shall cease except for any accrued and vested benefits payable under
the Corporation's employment and benefit policies, including any unpaid amounts
owed under the Annual Bonus Plan or any other incentive compensation plan.

5

--------------------------------------------------------------------------------



        9.    Major Transaction.    If, during the Term, the Corporation
consummates a Major Transaction and Cohen is not the Executive Vice President of
Club Channel with duties and responsibilities substantially equivalent to those
described herein and/or is not entitled to substantially the same benefits as
set forth in this Agreement, then Cohen shall have the right to terminate his
employment under this Agreement and shall be entitled to the benefits set forth
in Paragraph 7(a), except that the Severance Period shall mean the period from
the date of termination of employment to the second (2nd) anniversary of the
date of such termination. Cohen shall provide the Corporation with written
notice of his desire to terminate his employment under this Agreement pursuant
to this Paragraph within ninety (90) days of the effective date of the Major
Transaction and the Severance Period shall commence as of the effective date of
the termination of this Agreement, provided the Corporation has not corrected
the basis for such notice within thirty (30) days after delivery of such notice
and further provided that the effective date of termination of this Agreement
shall not be more than one year following the effective date of the Major
Transaction. For purposes of this Paragraph, "Major Transaction" shall mean the
sale of all or substantially all of the assets of the Corporation, or a merger,
consolidation, sale of stock or similar transaction or series of related
transactions whereby a third party (including a "group" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires
beneficial ownership, directly or indirectly, of securities of the Corporation
representing over fifty percent (50%) of the combined voting power of the
Corporation; provided, however, that a Major Transaction shall not in any event
include a direct or indirect public offering of securities of the Corporation,
its parent or other Affiliates.

        10.    Non-Competition.    Cohen agrees that during (i) the Term;
(ii) the one (1) year period following the effective date of termination of this
Agreement by Cohen pursuant to Paragraph 7(c) (Voluntary Termination); and
(iii) the one (1) year period following the effective date of termination by the
Corporation pursuant to Paragraph 8 (Termination For Cause), he shall not,
directly or indirectly, be employed or otherwise engaged to provide services to
any food manufacturer operating in the United States of America which is
directly competitive with any significant activities conducted by the
Corporation or its subsidiaries or other Affiliates whose principal business
operations are in the United States of America. Cohen agrees that his
entitlement to the benefits set forth in Paragraph 7(a) above is contingent upon
his compliance with the requirements of this Paragraph.

        11.    Confidentiality of Information.    Cohen recognizes and
acknowledges that during his employment by the Corporation, he will acquire
certain proprietary and confidential information relating to the business of the
Corporation and its subsidiaries or other Affiliates (the "Information"). Cohen
agrees that during the term of his employment under this Agreement and
thereafter, for any reason whatsoever, he shall not, directly or indirectly,
except in the proper course of exercising his duties under this Agreement, use
for his or another third party's benefit, disclose, furnish, or make available
to any person, association or entity, the Information. In the event of a breach
or threatened breach by Cohen of the provisions of this Paragraph, the
Corporation shall be entitled to an injunction restraining him from violating
the provisions of this Paragraph. Notwithstanding the foregoing, nothing
contained herein shall be construed as prohibiting the Corporation from pursuing
any other remedies available to it for such breach or threatened breach. For
purposes of this Paragraph, "Information" includes any and all verbal or written
materials, documents, information, products, recipes, formulas, processes,
technologies, programs, trade secrets, customer lists or other data relating to
the business, and operations of the Corporation and/or its subsidiaries or other
Affiliates.

        12.    Superseding Agreement.    This Agreement constitutes the entire
agreement between the parties and contains all the agreements between them with
respect to the subject matter hereof. It also supersedes any and all other
agreements or contracts, either oral or written, between the parties with
respect to the subject matter hereof.

        13.    Agreement Amendments.    Except as otherwise specifically
provided, the terms and conditions of this Agreement may be amended at any time
by mutual agreement of the parties, provided that

6

--------------------------------------------------------------------------------



before any amendment shall be valid or effective, it shall have been reduced to
writing, approved by the Board of Directors or the Compensation Committee of the
Board of Directors, and signed by the Chairman of the Board of Directors, the
Chairman of the Compensation Committee, the Chief Executive Officer or any
officer of the Corporation authorized to do so by the Board of Directors or the
Compensation Committee, and Cohen.

        14.    Invalidity or Unenforceability Provision.    The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
its other provisions and this Agreement shall be construed in all aspects as if
such invalid or unenforceable provision had been omitted.

        15.    Binding Agreement; Assignment.    This Agreement shall be binding
upon and inure to the benefit of the Corporation and Cohen, their respective
successors and permitted assigns. The parties recognize and acknowledge that
this Agreement is a contract for the personal services of Cohen and that this
Agreement may not be assigned by him nor may the services required of him
hereunder be performed by any other person without the prior written consent of
the Corporation.

        16.    Governing Law.    This Agreement and any claim, controversy or
dispute arising under or related to this Agreement, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be construed and enforced under and in accordance with the
laws of the State of New Jersey, without regard to conflicts of law principles.
Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Code section 409A so as not to subject Cohen to the payment of
any tax penalty or interest under such section.

        17.    Enforcing Compliance.    If Cohen needs to retain legal counsel
to enforce any of the terms of this Agreement either as a result of
noncompliance by the Corporation or a legitimate dispute as to the provisions of
the Agreement, then any fees incurred in such expense by Cohen shall be
reimbursed wholly and completely by the Corporation if Cohen prevails in such
legal proceedings.

        18.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed effective when
delivered, if delivered in person, or upon receipt if mailed by overnight
courier or by certified or registered mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below, or at such other
addresses as the parties may designate by like written notice:

To the Corporation at:   B&G Foods, Inc
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attn: General Counsel
To Cohen at:
 
his then current address included in the employment records of the Corporation

        19.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

        20.    Other Terms Relating to Code Section 409A.    Cohen's right to
Salary Continuation, right to Other Benefits, and right to reimbursements under
this Agreement each shall be treated as a right to a series of separate payments
under Treasury Regulation section 1.409A-2(b)(2)(iii).

        (a)    Reimbursements.    Any reimbursements made or in-kind benefits
provided under this Agreement shall be subject to the following conditions:

7

--------------------------------------------------------------------------------



          (i)  The reimbursement of any expense shall be made not later than the
last day of Cohen's taxable year following Cohen's taxable year in which the
expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date). The right to reimbursement of an expense or
payment of an in-kind benefit shall not be subject to liquidation or exchange
for another benefit.

         (ii)  Any reimbursement made under Paragraph 7(a)(i)(2), 7(d), 7(e) or
9 for expenses for medical coverage purchased by Cohen, if made during the
period of time Cohen would be entitled (or would, but for such reimbursement, be
entitled) to continuation coverage under the Corporation's medical insurance
plan pursuant to COBRA if Cohen had elected such coverage and paid the
applicable premiums, shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation
section 1.409A-1(b)(9)(v)(B).

        (iii)  Any reimbursement or payment made under Paragraph 7(a)(i)(2),
7(d), 7(e) or 9 for reasonable expenses for outplacement services for Cohen
shall be exempt from Code section 409A and the six-month delay in payment
described below pursuant to Treasury Regulation section 1.409A-1(b)(9)(v)(A).

        (b)    Short-Term Deferrals.    It is intended that payments made under
this Agreement due to Cohen's termination of employment that are not otherwise
subject to Code section 409A, and which are paid on or before the 15th day of
the third month following the end of Cohen's taxable year in which his
termination of employment occurs, shall be exempt from compliance with Code
section 409A pursuant to the exemption for short-term deferrals set forth in
Treasury Regulation section 1.409A-1(b)(4).

        (c)    Separation Pay Upon Involuntary Termination of Employment.    It
is intended that payments made under this Agreement due to Cohen's involuntary
termination of employment under Paragraph 7(a)(i)(2), 7(d), 7(e) or 9 that are
not otherwise exempt from compliance with Code section 409A, and which are
separation pay described in Treasury Regulation section 1.409A-1(b)(9)(iii),
shall be exempt from compliance with Code section 409A to the extent that the
aggregate amount does not exceed two times the lesser of (i) Cohen's annualized
compensation for his taxable year preceding the taxable year in which his
termination of employment occurs and (ii) the maximum amount that may be taken
into account under a qualified plan pursuant to Code section 401(a)(17) for the
year in which the termination of employment occurs.

        (d)    Six-Month Delay.    Anything in this Agreement to the contrary
notwithstanding, payments to be made under this Agreement upon termination of
Cohen's employment that are subject to Code section 409A ("Covered Payment")
shall be delayed for six months following such termination of employment if
Cohen is a "specified employee" on the date of his termination of employment.
Any Covered Payment due within such six-month period shall be delayed to the end
of such six-month period. The Corporation will increase the Covered Payment to
include interest payable on such Covered Payment at the interest rate described
below from the date of Cohen's termination of employment to the date of payment.
The interest rate shall be determined as of the date of Cohen's termination of
employment and shall be the rate of interest then most recently published in The
Wall Street Journal as the "prime rate" at large U.S. money center banks. The
Corporation will pay the adjusted Covered Payment at the beginning of the
seventh month following Cohen's termination of employment. Notwithstanding the
foregoing, if calculation of the amounts payable by any payment date specified
in this subsection is not administratively practicable due to events beyond the
control of Cohen (or Cohen's beneficiary or estate) and for reasons that are
commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Code section 409A and the Treasury Regulations
thereunder. In the

8

--------------------------------------------------------------------------------



event of Cohen's death during such six-month period, payment will be made or
begin, as the case may be with respect to a particular payment, in the payroll
period next following the payroll period in which Cohen's death occurs.

        For purposes of this Agreement, "specified employee" means an employee
of the Corporation who satisfies the requirements for being designated a "key
employee" under Code section 416(i)(1)(A)(i), (ii) or (iii), without regard to
Code section 416(i)(5), at any time during a calendar year, in which case such
employee shall be considered a specified employee for the twelve-month period
beginning on the next succeeding April 1.

[Signatures on Next Page]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Corporation and Cohen have executed this
Agreement as of the day and year first above written.

    B&G FOODS, INC.
 
 
/s/ DAVID L. WENNER


--------------------------------------------------------------------------------

    Name:   David L. Wenner     Title:   President and Chief Executive Officer
 
 
JASON I. COHEN
 
 
/s/ JASON I. COHEN


--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10



EMPLOYMENT AGREEMENT
